Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-16 are pending in the present application with claim 1 being independent.

Claim Objections
Claim 14 is objected to because of the following informalities:  It appears that “an autoencoders” should be changed to --autoencoders--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how or whether the “result data” in claim 1 is generated from the “received data.”
Claim 2 recites the limitation "the observed values" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
	The remaining claims are rejected for depending from rejected claim 1 or 2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
As claims 1-16 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A method for determining treatment effects, the method comprising: 
receiving data from a randomized control trial (RCT); 
generating result data using a set of one or more generative models; and 
determining treatment effects for the RCT using the generated result data.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because they are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a medical professional could practically in their mind (e.g., with pen and paper) utilize one or more generative models (which can be mere “statistical models” per [0017] of the present specification) to generate “result data” (e.g., synthetic data) and determine “treatment effects” for an RCT using the generated result data (e.g., via comparing received data from actual subjects of the RCT to the result data).
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 5, 6, 9-12, 15, and 16 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below:
Claim 5 recites how determining the treatment effects comprises comparing the predicted panel data based on characteristics of a particular subject with the panel data for the particular subject from the RCT data which can be practically performed in the human mind (e.g., with pen and paper) at the currently claimed high level of generality (“mental processes”).
Claim 6 recites how determining the treatment effects comprises: computing transformed tail-area probabilities based on the plurality of predicted outcomes which relates to mathematical calculations (“mathematical concepts”) and determining responses for the particular subject based on the transformed tail-area probabilities which can be practically performed in the human mind (e.g., with pen and paper) at the currently claimed high level of generality (“mental processes”).
Claim 9 calls for determining a prior distribution based on the historical data, wherein determining the treatment effects is further based on the prior distribution, which can be practically performed in the human mind (e.g., with pen and paper) at the currently claimed high level of generality (“mental processes”).
Claim 10 recites that determining the treatment effects comprises comparing the first and second generative models which can be practically performed in the human mind (e.g., with pen and paper) at the currently claimed high level of generality (“mental processes”).
Claim 11 recites how comparing the first and second generative models comprises: drawing a first set of samples from the first generative model; drawing a second set of samples from the second generative model; and comparing distributions of the first and second sets of samples, all of which can be practically performed in the human mind (e.g., with pen and paper) at the currently claimed high level of generality (“mental processes”).
Claim 12 calls for determining a set of characteristics for the RCT which can be practically performed in the human mind (e.g., with pen and paper) at the currently claimed high level of generality (“mental processes”).
Claim 15 recites how determining the treatment effects comprises: determining a bias for the set of generative models and correcting the determined treatment effects based on the determined bias which can be practically performed in the human mind (e.g., with pen and paper) at the currently claimed high level of generality (“mental processes”).
Claim 16 recites how determining the treatment effects comprises computing conditional average treatment effects based on interactions which relates to mathematical calculations (“mathematical concepts”) and can be practically performed in the human mind (e.g., with pen and paper) at the currently claimed high level of generality (“mental processes”).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements such as merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A method for determining treatment effects, the method comprising: 
receiving data from a randomized control trial (RCT) (extra-solution activity (receiving data) as noted below, see MPEP § 2106.05(g)); 
generating result data using a set of one or more generative models; and 
determining treatment effects for the RCT using the generated result data.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of receiving data from an RCT, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application and thus is directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 2-4 and 6 merely define the types of received data, panel data, and result data and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 7 calls for receiving historical data including at least one of control arm data from historical control arms, patient registries, electronic health records, and real world data and therefore merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)).
Claim 8 calls for pre-training the set of generative models using the historical data which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 10 calls for tuning a first generative model of the set of generative models using the RCT data for a control arm of the RCT and a second generative model of the set of generative models using the RCT data for a treatment arm of the RCT which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 12 recites how the set of characteristics comprises a number of subjects to be enrolled in each of a control arm and a treatment arm and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 13 recites how the determined set of characteristics for the RCT is based on at least one of a desired type-I error rate and a desired type-II error rate and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 14 recites how the set of generative models comprises at least one of a Conditional Restricted Boltzmann Machine, a statistical model, a generative adversarial network, a recurrent neural network, a Gaussian process, an autoencoders, an autoregressive model, and a variational autoencoder and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).

Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation directed to receiving data from an RCT which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-16 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0019570 to Fuertinger et al. (“Fuertinger”) in view of U.S. Patent App. Pub. No. 2017/0286627 to Barhak (“Barhak”):
Regarding claim 1, Fuertinger discloses a method for determining treatment effects ([0048] and [0079] discuss evaluating the effectiveness of a treatment), the method comprising: 
receiving data from a [reference population of patients being treated with a treatment protocol] ([0045] and [0063] discuss accessing data of a reference population of patients undergoing a treatment protocol)
generating result data using a set of one or more generative models ([0047]-[0048] and [0070] discuss simulating/running a virtual clinical trial model with e.g., machine learning models to generate simulation results such as Hgb levels of a population of avatars; the models are generative models because they generate a distribution of result data for the avatars); and 
determining treatment effects for the [treatment protocol] using the generated result data ([0048] discusses comparing the simulation results (generated result data) to real-world clinical data). 
While Fuertinger discloses how the received data is received from a reference population of patients being treated with a treatment protocol ([0045] and [0063]), how various real-world events can have an effect on RCTs ([0034]), and how virtual trials can assist service providers in determining a course for an RCT ([0061]), Fuertinger appears to be silent regarding the received data specifically being received from an RCT.
Nevertheless, Barhak teaches ([0017]) that it was known in the healthcare informatics art to generate virtual population data from data of an actual population that participated in clinical trials to advantageously increase the amount of data relative to the actual clinical trials thereby more effectively and thoroughly predicting the progression of a disease relative to a wider variety of subjects.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system of Fuertinger to have received the data from a clinical trial such that the avatar population data is generated based on the clinical trial as taught by Barhak to advantageously increase the amount of data relative to an actual clinical trial thereby more effectively and thoroughly predicting the progression of a disease relative to a wider variety of subjects and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, it would have been obvious for the clinical trial to specifically be an RCT as already taught by Fuertinger because it is known that RCTs provide results with reduced bias and have reduced risk of systemic errors, therefore resulting in high internal validity ([0003] of Fuertinger) and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Fuertinger/Barhak combination discloses the method of claim 1, further including wherein the received data comprises panel data from subjects of the RCT ([0045] of Fuertinger discusses how the reference data includes various personal information, physical characteristics, and clinical data of the subjects which are from the RCT per the combination with Barhak) and the generated result data comprises predicted panel data for a set of one or more digital subjects ([0066]-[0068] of Fuertinger discloses how the generated result data for the avatars (digital subjects) includes physiological parameters, physical characteristics, etc. (“panel data”) in response to taking particular drugs), wherein the panel data describes the observed values of multiple characteristics at multiple discrete timepoints (per [0066]-[0068] of Fuertinger, the panel data describes observed values of multiple characteristics (e.g., pre and post treatment weight, blood pressure, albumin level, Hgb levels, etc.) over time periods (e.g., 30/60/90 days, 6 months, a year, etc.).

Regarding claim 4, the Fuertinger/Barhak combination discloses the method of claim 2, further including wherein the predicted panel data for the set of digital subjects is generated based on individual characteristics of the subjects of the RCT ([0068] of Fuertinger discusses how the “predicted panel data” of the avatars/digital subjects can be generated based on clinical data (individual characteristics) collected from real-world patients which are subjects of the RCT per the combination with Barhak).

Regarding claim 5, the Fuertinger/Barhak combination discloses the method of claim 4, further including wherein determining the treatment effects comprises comparing the predicted panel data based on characteristics of a particular subject with the panel data for the particular subject from the RCT data ([0031], [0048], and [0079] discuss comparing the “predicted panel data” characteristics with the reference population data on a per patient basis (with respect to a particular patient) which is of the RCT per the combination with Barhak).

Regarding claim 7, the Fuertinger/Barhak combination discloses the method of claim 1, further including receiving historical data, wherein the historical data comprises at least one of control arm data from historical control arms, patient registries, electronic health records, and real world data ([0031] and [0068] of Fuertinger discuss use of real-life clinical data).

Regarding claim 8, the Fuertinger/Barhak combination discloses the method of claim 7, further including pre-training the set of generative models using the historical data (as noted in relation to claim 1, [0047]-[0048] and [0070] of Fuertinger discuss simulating/running a virtual clinical trial model with e.g., machine learning models to generate simulation results such as Hgb levels of a population of avatars, where the models are generative models because they generate a distribution of result data for the avatars; furthermore, [0068] notes how the avatars are generated using data obtained from the real-world patients; accordingly, in order for the “generative models” of Fuertinger to generate the avatar data from the real-world patient data, the generative models are pre-trained using the real-world patient data (the historical data)).

Regarding claim 12, the Fuertinger/Barhak combination discloses the method of claim 1 further including determining a set of characteristics for the RCT, wherein the set of characteristics comprises a number of subjects to be enrolled in each of a control arm and a treatment arm (as discussed in relation to claim 1, the received data is received from an RCT, where an RCT includes control and treatment arms; accordingly, subjects to be enrolled in each of the arms would be determined).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0019570 to Fuertinger et al. (“Fuertinger”) in view of U.S. Patent App. Pub. No. 2017/0286627 to Barhak (“Barhak”) as applied to claim 2 above, and further in view of NPL “Multilevel modeling and value of information in clinical trial decision support” to Cui et al. (“Cui”):
Regarding claim 3, the Fuertinger/Barhak combination discloses the method of claim 2, further including wherein: 
the predicted panel data for the set of digital subjects is generated based on population statistics of the RCT ([0046] and [0066] of Fuertinger note how the avatar data (the “predicted panel data” as noted above) is generated based on the reference population data which is of the RCT per the combination with Barhak); and 
...
However, the Fuertinger/Barhak combination appears to be silent regarding the generated result data is used to supplement control arm data of the RCT data.
Nevertheless, Cui teaches (top of left column on page 4) that it was known in the healthcare informatics art to assign a portion of a virtual population of individuals to a control group of a clinical trial which advantageously reduces the number of actual patients needed for the control group thereby facilitating execution of the clinical trial.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generated result data of the Fuertinger/Barhak combination to be used to supplement control arm data of the RCT data as taught by Cui to advantageously reduce the number of actual patients needed for the control group thereby facilitating execution of the clinical trial and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0019570 to Fuertinger et al. (“Fuertinger”) in view of U.S. Patent App. Pub. No. 2017/0286627 to Barhak (“Barhak”) as applied to claim 7 above, and further in view of U.S. Patent App. Pub. No. 2016/0140300 to Purdie et al. (“Purdie”):
Regarding claim 9, the Fuertinger/Barhak combination discloses the method of claim 7, but appears to be silent regarding determining a prior distribution based on the historical data, wherein determining the treatment effects is further based on the prior distribution.
Nevertheless, Purdie teaches ([0119]-[0121] and [0178]-[0182]) that it was known in the healthcare informatics art to determine previous distributions based on historical treatment/outcome data and then generate corresponding rules for calculating a quality estimate of a proposed treatment plan (i.e., determining “treatment effects”) to advantageously reduce delays in patients receiving treatment due to errors necessitating play re-work and re-optimization ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined a prior distribution based on the historical data, wherein determining the treatment effects is further based on the prior distribution, in the system of the Fuertinger/Barhak combination as taught by Purdie to advantageously reduce delays in patients receiving treatment due to errors necessitating play re-work and re-optimization and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0019570 to Fuertinger et al. (“Fuertinger”) in view of U.S. Patent App. Pub. No. 2017/0286627 to Barhak (“Barhak”) as applied to claim 1 above, and further in view of U.S. Patent No. 10,650,929 to Beck et al. (“Beck”):
Regarding claim 10, the Fuertinger/Barhak combination discloses the method of claim 1 but appears to be silent regarding tuning a first generative model of the set of generative models using the RCT data for a control arm of the RCT and a second generative model of the set of generative models using the RCT data for a treatment arm of the RCT, wherein determining the treatment effects comprises comparing the first and second generative models.
Nevertheless, Beck teaches (column 5, line 58 through column 6, line 20) that it was known in the healthcare informatics art to determine a first prognostic performance of a trained model based on a control group of an RCT, determine a second prognostic performance of a trained model based on an experimental group of an RCT, and compare the first prognostic performance of the trained model for the experimental group and the second prognostic performance of the trained model for the control group to determine a subset of patients that benefit from experimental treatment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tuned a first generative model of the set of generative models using the RCT data for a control arm of the RCT, tuned a second generative model of the set of generative models using the RCT data for a treatment arm of the RCT, and compared the first and second generative models to determine the treatment effects in the system of the Fuertinger/Barhak combination as taught by Beck to advantageously determine a subset of patients that benefit from experimental treatment and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0019570 to Fuertinger et al. (“Fuertinger”) in view of U.S. Patent App. Pub. No. 2017/0286627 to Barhak (“Barhak”) as applied to claim 10 above, and further in view of U.S. Patent App. Pub. No. 2008/0082359 to Jung et al. (“Jung”):
Regarding claim 11, the Fuertinger/Barhak combination discloses the method of claim 10 but appears to be silent regarding wherein comparing the first and second generative models comprises: 
drawing a first set of samples from the first generative model; 
drawing a second set of samples from the second generative model; and 
comparing distributions of the first and second sets of samples.
Nevertheless, Jung teaches ([0059], [0061], [0062], and [0075]) that it was known in the healthcare informatics art to compare distributions of treatment and control groups (which involves comparisons of samples from the groups) to advantageously account for differences between the groups to allow for corrective adjustments to be made to the analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the comparing the first and second generative models to include drawing a first set of samples from the first generative model, drawing a second set of samples from the second generative model, and comparing distributions of the first and second sets of samples in the system of the Fuertinger/Barhak combination as taught by Jung to advantageously account for differences between the groups to allow for corrective adjustments to be made to the analysis and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0019570 to Fuertinger et al. (“Fuertinger”) in view of U.S. Patent App. Pub. No. 2017/0286627 to Barhak (“Barhak”) as applied to claim 12 above, and further in view of U.S. Patent App. Patent App. Pub. No. 2021/0253707 to Antonia (“Antonia”):
Regarding claim 13, the Fuertinger/Barhak combination discloses the method of claim 12 but appears to be silent regarding wherein determining the set of characteristics for the RCT is based on at least one of a desired type-I error rate and a desired type-II error rate.
Nevertheless, Antonia teaches ([0480]-[0481]) that it was known in the healthcare informatics art to determine a number of patients to be enrolled in different arms of an RCT based on Type I and Type II error rates to advantageously allow administrators to customize RCTs based on desired levels of false positive and false negative rates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the determining the set of characteristics for the RCT of the Fuertinger/Barhak combination to be based on at least one of a desired type-I error rate and a desired type-II error rate as taught by Antonia to advantageously allow administrators to customize RCTs based on desired levels of false positive and false negative rates and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0019570 to Fuertinger et al. (“Fuertinger”) in view of U.S. Patent App. Pub. No. 2017/0286627 to Barhak (“Barhak”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2020/0411199 to Shrager et al. (“Shrager”):
Regarding claim 14, the Fuertinger/Barhak combination discloses the method of claim 1 but appears to be silent regarding wherein the set of generative models comprises at least one of a Conditional Restricted Boltzmann Machine, a statistical model, a generative adversarial network, a recurrent neural network, a Gaussian process, an autoencoders, an autoregressive model, and a variational autoencoder.
Nevertheless, Shrager teaches (Abstract and [0094]-[0095]) that it was known in the healthcare informatics art to conduct virtual clinical trials utilizing a wide variety of machine learning methods including inter alia statistical models such as Bayesian statistics and neural networks.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the set of generative models of the Fuertinger/Barhak combination to have included a statistical model as taught by Shrager because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions (e.g., statistical models, neural networks, etc.) with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0019570 to Fuertinger et al. (“Fuertinger”) in view of U.S. Patent App. Pub. No. 2017/0286627 to Barhak (“Barhak”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2020/0035362 to Abou Shousha et al. (“Abou Shousha”):
Regarding claim 15, the Fuertinger/Barhak combination discloses the method of claim 1 but appears to be silent regarding wherein determining the treatment effects comprises: 
determining a bias for the set of generative models; and 
correcting the determined treatment effects based on the determined bias.
Nevertheless, Abou Shousha teaches ([0045]) that it was known in the healthcare informatics art to update configuration weights/biases of a machine learning model (which requires determining the biases of the model) to result in “corrected” outputs of increased accuracy based on the updated biases.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the determining the treatment effects to include determining a bias for the set of generative models and correcting the determined treatment effects based on the determined bias in the system of the Fuertinger/Barhak combination as taught by Abou Shousha to advantageously obtain determined treatment effects having increased accuracy and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0019570 to Fuertinger et al. (“Fuertinger”) in view of U.S. Patent App. Pub. No. 2017/0286627 to Barhak (“Barhak”) as applied to claim 1 above, and further in view of NPL “Adaptive pair-matching in randomized trials with unbiased and efficient effect estimation” to Balzer et al. (“Balzer”):
Regarding claim 16, the Fuertinger/Barhak combination discloses the method of claim 1 but appears to be silent regarding wherein determining the treatment effects comprises computing conditional average treatment effects based on interactions.
Nevertheless, Balzer teaches (middle of page 1000) that it was known in the healthcare informatics art to compute conditional average treatment effects based on covariates in a clinical trial population (based on interactions) which advantageously leads to more precise estimators.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for determining the treatment effects to include computing conditional average treatment effects based on interactions in the system of the Fuertinger/Barhak combination as taught by Balzer to advantageously lead to more precise estimators and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686